PD-1217-15
                                      IN THE

                               COURT OF APPEALS

                     NINTH DISTRICT OF TEXAS AT BEAUMONT
                                                                  pi
                                                                   lECESVED GM
                                                                COURT OF CRMiiVAl AF:tai.S
                              NO.   09-14-00301-CR

                                                                     SEP 18 2015

                       JOSEPH BERNARD COOPER, APPELLANT                            m

                                        V.

                         THE STATE OF TEXAS, APPELLEE


                                                                       FILED IN
                   On Appeal from the 258th District Court C0URT 0F CRIMINAL APPEALS
                                    Polk County Texas               SEP 18 2015
                                Trial Cause No. 23233
                                                                  Abel Acosta, Clerk



                    FIRST MOTION FOR EXTENSION OF TIME TO FI LE
                          PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS;
     Comes now JOSEPH BERNARD COOPER, Petitioner, and files this Montion for
an extension of sixy (60) days in which to file a Petition for Discretionary
Review. In support of this motion, Appellant shows the court the following;

                                             I.

     The Petitioner was convicted in the 258th District Court of Polk County,
Texas of the offense of aggravated assault with a deadly weapon and assault
causing bodily injury, in cause no. 23233 styled State of Texas VS. Joseph
Bernard Cooper. The Petitioner appealed to the Court of Appleals, Ninth Supreme
Judicial District. The case was Affirmed on August 12, 2015.
                                             II.

     The present deadline for filing the Petition for Discretionary Review
is September 12, 2015.     The Petitioner has not requested any extension prior
to this request.



                                         1 OF 2
                                              III.

      Petitioner's request for an extension is based upon; the following facts:
Petitioner was not informed of the decisionsof the court of Appeals in affirming
his case until or around August 19, 2015, since that time Petitioner has been
attempting to gain Pro Bono Legal representation in this matter. His attorey
Mike Aduddell of the Law office of Mike Aduddell has with drawn from the appeal
and will not represent Petitioner on the Petition for Discretionary Review
     WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadline for filing the Petition for Discretionary Review in Case no. 09-14-
00301- CR to November 12, 2015.
     EXECUTED ON THIS 10th DAY OF SEPTEMBER 2015.

                                                                (Respectful^ Submitted,


                                                                  BERNARD COOPER, PEUEKNER pro se

                                  CERTIFICATE OF SERVI
      I certify that a true and correct copy of the above and foregoing FIRST MOTION
FOR EXTENSION OF TIME TO FILE A PETITION FOR DISCRETIONARY REVIEW, HAS been forward by
U.S. Mail, postage prepaid, first class, to the Clerk of the Ninth District Court of
Appeals suite 330, 1001 Pearl ST., Beaumont, Texas 77701.


                                                                                titucnsr pro se


                                         DKIARATKN
      I , JOSEPH BERNARD COOPER, TDCJ ID.#1938617, being presently incarcerated in the
JESTER III UNIT, 3 JESTER   Road, Richmond, Texas 77406 of the Texas Department of criminal
Justice in Fort Ben County, Texas verify and declare under penalty of perjury that the
foregoing statements are true and correct to the best of my ability.
      EXECUTED ON THIS 10th   DAY OF SEPTEMBER 2015.



                                                                     [ARD COOPER rPetitioner




                                          2 OF 2